This cause comes on to be heard upon the motion to dismiss the proceeding in error, filed by the defendant in error, upon the grounds that the proceeding instituted in this court was based upon what purports to be a transcript of the record of the said cause in the trial court; that no case-made or bill of exceptions is attached to the petition in error filed in this court in the above-entitled cause; that the judgment of the trial court in said cause was rendered on the 23d day of January, 1912, and no appeal was filed in this court until October 19, 1912; that by reason of the fact that more than six months expired between the date of the rendition of the order appealed from and the time said appeal was filed in this court, this court has no jurisdiction in the above-entitled cause.
The motion to dismiss must be sustained.
All the Justices concur. *Page 388